                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 VALERIE ARROYO and DEREK                   )
 OLIVARIA,                                  )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           )                  1:21-CV-219
                                            )
 SOUTHWOOD REALTY                           )
 COMPANY, et al.,                           )
                                            )
                      Defendants.           )

                                        ORDER

       The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and the Clerk served the Recommendation on the

plaintiffs. The plaintiffs filed objections to the Recommendation.

       The plaintiffs’ objections do nothing more than disagree with the Magistrate

Judge’s Recommendation and do not undermine the Magistrate Judge’s reasoning. Upon

de novo review, the Court agrees that as to the plaintiffs’ federal claims they do not state

a claim on which relief may be granted and seek monetary relief against defendants who

are immune from such relief and as to the plaintiffs’ state law claims, the Court declines

to exercise supplemental jurisdiction. The Court hereby adopts the Magistrate Judge’s

Recommendation in full.

       IT IS THEREFORE ORDERED AND ADJUDGED that this action is filed and

dismissed sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B) as to the plaintiffs’ federal

claims for failure to state a claim upon which relief may be granted. IT IS FURTHER




      Case 1:21-cv-00219-CCE-JEP Document 11 Filed 07/30/21 Page 1 of 2
ORDERED AND ADJUDGED that the plaintiffs’ state law claims are DISMISSED

without prejudice of lack of subject matter jurisdiction.

      This the 30th day of July, 2021.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               2



      Case 1:21-cv-00219-CCE-JEP Document 11 Filed 07/30/21 Page 2 of 2
